 



BOND

 

  Effective Date: _______________ U.S. $600,000.00  

 

1. FOR VALUE RECEIVED, Leader Capital Holdings Corp., a Nevada corporation
(“Company”), promises to pay to_______________ , or its successors or assigns
(“Investor”), US$600,000.00 (the “Purchase Price”), and any interest, fees,
charges and penalties in accordance with the terms set forth herein. This Bond
(this “Bond”) is issued and made effective as of __________________ (the
“Effective Date”). For purposes hereof, the “Outstanding Balance” (as defined
below) means the Purchase Price (as defined below), as reduced or increased, as
the case may be, pursuant to the terms hereof for redemption, or otherwise, plus
any accrued but unpaid interest, collection and enforcements costs, and any
other fees or charges (including without limitation late charges) incurred under
the Bond.

 

The Purchase Price shall be paid by Investor directly to the Company. Company
agrees that the Bond is fully paid for as of the Effective Date.

 

This Bond shall have a maturity date, which shall be the date that is three (3)
years from the Purchase Price is paid (the “Purchase Price Date”) for the Bond
(the “Maturity Date”). The Purchase Price Date for the Bond shall be the
Effective Date. On the Maturity Date, the Outstanding Balance shall be due and
payable.

 

2. Interest. Company may repay this Bond at any time on or before two (2) years
from the Maturity Date (the “Prepayment Date”) by wiring 100% of all outstanding
principal and interest(s) to the Investor. The Bond shall accrue an interest
charge of 10.0%, per annum (equivalent to 0.8333%, per month) (the “Interest
Charge”) from the Effective Date, and the Interest Charge will be paid to the
investor on semi-yearly basis. Company may not prepay any balance remaining
following the Prepayment Date.

 

3. Intentionally Omitted.

 

4. Intentionally Omitted.

 

5. Default. The following are events of default under this Bond: (i) Company
shall fail to pay any principal under this Bond, pursuant to the terms of this
Bond, on or before the Maturity Date; or (ii) Company shall fail to pay any
interest or any other amount under this Bond, pursuant to the terms of this
Bond, on or before the Maturity Date; or (iii) a receiver, trustee or other
similar official shall be appointed over Company or a material part of its
assets and such appointment shall remain uncontested for ten (10) days or shall
not be dismissed or discharged within thirty (30) days; or (iv) Company shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) Company shall make a general assignment for the benefit of
creditors; or (vi) Company shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against Company; or (viii)
Company shall fail to observe or perform any covenant, obligation, condition or
agreement of Company contained herein, including without limitation all
covenants to timely file all required quarterly and annual reports, and any
other filings related to Rule 144; or (ix) any representation, warranty or other
statement made or furnished by or on behalf of Company to Investor herein or in
connection with the issuance of the Bonds shall be false, incorrect, incomplete
or misleading in any material respect when made or furnished.

 

6. Remedies. Upon the occurrence of any event of default described in clauses
(iii), (iv), (v), (vi) or (vii) of Section 5, the Outstanding Balance as of the
date of acceleration shall become immediately and automatically due and payable
in cash at the Mandatory Default Amount, without any written notice required by
Investor. The “Mandatory Default Amount” means 100% multiplied by the applicable
Outstanding Balance (the “Default Effect”), provided that the Default Effect may
only be applied with respect to the first two (2) events of default that occur.
Commencing five (5) days after the occurrence of any event of default, interest
shall accrue on the Outstanding Balance of each Bond at an interest rate equal
to the lesser of 12% per annum or the maximum rate permitted under applicable
law. In connection with such acceleration described herein, Investor need not
provide, and Company hereby waives, any presentment, demand, protest or other
notice of any kind, and Investor may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Investor at any time prior to payment hereunder and
Investor shall have all rights as a holder of the Bond until such time, if any,
as Investor receives full payment pursuant to this Section 6. No such rescission
or annulment shall affect any subsequent event of default or impair any right
consequent thereon. Nothing herein shall limit Investor’s right to pursue any
other remedies available to it at law or in equity.

 

 

 

 

7. No Offset. Company acknowledges that this Bond is an unconditional, valid,
binding and enforceable obligation of Company not subject to offset, deduction
or counterclaim of any kind. Company hereby waives any rights of offset it now
has or may have hereafter against Investor, its successors and assigns, and
agrees to make the payments or conversions called for herein in accordance with
the terms of the Bonds.

 

8. Intentionally Omitted.

 

9. Opinion of Counsel. In the event that an opinion of counsel is needed for any
matter related to any Bond, Investor has the right to have any such opinion
provided by its counsel and Company agrees that it shall not unreasonably
withhold acceptance of any such opinion. Investor acknowledges that Company
requires an opinion of counsel independent of Company for all sales of its
restricted common stock.

 

10. In case of any discrepancy between the English version and the Chinese
version, the English version shall prevail.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

IN WITNESS WHEREOF, Company has caused this Bond to be duly executed as of the
Effective Date set out above.

 

The Company

 

SIGNED by Lin, Yi-Hsiu )   for and on behalf of LEADER CAPITAL HOLDINGS CORP.

)

)

    )   whose signature(s) is/are verified by / in the presence of:

)

)

    )   Signature of witness: )               Name of witness:                
ACKNOWLEDGED, ACCEPTED AND AGREED:    

 

The Investor

 

SIGNED by ____________________________ )     )   whose signature(s) is/are
verified by / in the presence of: )     )   Signature of witness: )     )      
  Name of witness: )        

 

 

 

 